Order filed April 26, 2022




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00175-CV
                                   ____________

      IN RE EPC VENTURES, INC. AND JAMES HOPKINS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-45078

                                       ORDER

      On March 14, 2022, relators EPC Ventures, Inc. and James Hopkins filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relators ask this court to compel the Hon.
Fredericka Phillips, presiding judge of the 61st District Court in Harris County,
Texas, to set aside her February 14, 2022 order denying relators’ Rule 91a motion
to dismiss. See Tex. R. Civ. P. 91a.
      Relators’ petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. 52.3(j) (requiring relator to certify that every factual
statement in petition is supported by competent evidence in appendix or record);
52.7(a)(2) (requiring relator to provide authenticated transcript of any relevant
testimony from any underlying proceeding, including exhibits offered in evidence,
or statement that no testimony was adduced in connection with matter complained).
By this order, the court gives relator ten days’ notice that the petition will be
dismissed for failure to comply with Rules 52.3(j) and 52.7(a)(2) unless the
deficiencies are cured. See generally Tex. R. App. P. 42.3(c).



                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.
(Christopher, C.J., Notice is not required before dismissing a petition for writ of
mandamus. See In re Kholaif, 624 S.W.3d 228 (Tex. App.—Houston [14th Dist.]
2020, orig. proceeding) (Frost C.J., dissenting).